Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CN2017/090580, filed on 6/28/17.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
The application was filed on 12/27/18 with a preliminary amendment, also filed on 12/27/18.
	Claims 1-5 and 11-20 are amended.
	Claims 6-10 are canceled.
	Claims 1-5 and 11-20 are pending.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the claim is unclear. Claim 1 comprises:
	acquiring a target geographical location corresponding to real estate information to be appraised; 
	acquiring all configuration information within a preset range around the target geographical location; 
	determining a score corresponding to each piece of configuration information according to a preset scoring standard; 
	obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location; and 
	determining an appraised price of a real estate corresponding to the target geographical location by using a real estate price appraisal model according to the standardized eigenvalue.
	While the initial limitation of, “acquiring a target geographical location corresponding to real estate information to be appraised,” may be interpreted as acquiring location information associated with a subject property, such as from a user or other means, the claim is unclear due to the broad reference to, “all configuration information,” and “each piece of configuration information.” It is unclear as to what, “all configuration information,” is intended to comprise. Applicant must clarify the scope of, “all configuration information,” in order to clarify the scope of the subsequent limitations comprising functions associated with, “each piece of configuration information.” 
	Additionally, while the initial limitation may be interpreted as receiving location information of a subject property, the next limitations comprise, “acquiring all configuration information within a preset range around the target geographical location; determining a score corresponding to each piece of configuration information….” Since the scope of, “all configuration information,” is unclear, it is unclear if the claimed invention comprises receiving all configuration information from a user, wherein configuration information represents user criteria, or if all configuration information is some other information, not provided by a user associated with user criteria, wherein the limitations following  the initial limitation are not intended to be interpreted as receiving all configuration information…from a user and determining a score, but as acquiring all configuration information …and determining a score for the undefined, “all configuration information.” Does the claimed invention comprise receiving all configuration information from a user? What is all configuration information, and where is it acquired from?
	The Examiner notes evaluating a property or searching for property may comprise a plurality of endogenous and exogenous factors, wherein endogenous factors may comprise attributes of a property, such as the number of bedrooms, the number of bathrooms, the square footage, etc., and exogenous factors may be associated with attributes of an area surrounding a property, such as proximity to work, friends, shopping, schools, hospitals, public transportation, police departments, fire all configuration information,” as information associated with exogenous factors. For example, the Examiner interprets the limitations as:
	acquiring information associated with exogenous factors associated with the target geographical location within a preset range around the target geographical location; 
	determining a score corresponding to the exogenous factors associated with the target geographical location according to a preset scoring standard; 
	obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to the exogenous factors associated with the target geographical location and the target geographical location
	
The discussion of claim 1 applies to substantially similar independent claims 11 and 16, as well as to subsequent dependent claims.

The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claims 2-5 are rejected due to their dependency from claim 1. Claims 12-15 are rejected due to their dependency from claim 11. Claims 17-20 are rejected due to their dependency from claim 16.	

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 11, 12, 14, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond, U.S. Patent Application Publication Showalter, U.S. Patent Application Publication 20110270779, and further in view of Education Commission of the States, Rating States, Grading Schools, June 2014 (hereinafter, “Education Commission of the States”).
The Examiner notes the claims comprise elements and limitations that may be interpreted as amounting to a duplication of parts (i.e., a repetition of steps) (See MPEP 2144.04). The discussion of substantially similar claim language applies to subsequent dependent claims. 
	Regarding claims 1, 11, and 16: 
	Raymond — which is directed to a system and method for techniques for determining suitability and/or desirability of a prospective residence for a user — discloses:
	(claim 1) A method for processing real estate information, comprising: 
	(claim 11) A computer device, comprising a memory and a processor, wherein the memory has computer readable instructions stored thereon, when the computer readable instructions are executed by the processor, at least the following acts are implemented:
	(claim 16) One or more non-volatile computer readable storage media, having computer readable instructions stored thereon, wherein when the computer readable instructions are executed by one or more processors, at least the following acts are implemented:
	[tools and techniques for determining the suitability of a prospective residence, predictive models, and mathematical models (0014, 0045, 0068); The tools provided by various embodiments include, without limitation, methods, systems, and/or software products. Merely by way of example, a method might comprise one or more procedures, any or all of which might be executed by a computer system. Correspondingly, an embodiment might provide a computer system configured with instructions to perform one or more procedures in accordance with methods provided by various other embodiments. Similarly, a computer program might comprise a set of instructions that are executable by a computer system, or by a processor located in the computer system, to perform such operations. In many cases, such software programs are encoded on physical, tangible, and/or non-transitory computer readable media. Such computer readable media might include, to name but a few examples, optical media, magnetic media, and the like (0019)]
	(claims 1, 11, and 16) acquiring a target geographical location corresponding to real estate information to be appraised; 
	[Home seekers require that homes provide values acceptable to them in one or more of the following main areas: (1) Desired price/cost of ownership or use; (2) Basic housing needs/wants; (3) Investment factors; (4) Psychological factors; (5) Proximity factors; (6) Inclusion in a defined area; and (7) Heritage factors (0057); determining suitability and/or desirability of a prospective residence for a user using a plurality of endogenous and/or exogenous factors (0014; see also 0009)]
	While the user providing a defined area teaches the broadest reasonable interpretation of acquiring a target geographical location, the Examiner notes Raymond provides the additional disclosure, below, which is substantially similar to an exemplary embodiment described by the instant specification as related to providing a particular property of interest as a target property.
starting the process (perhaps with a known user, a known prospective housing location, or both) (0179, Fig. 4; see also 0180 discussing calculating distances and travel times associated with geo-locations to determine suitability or desirability; and see also 0107)] The Examiner interprets the known prospective housing location as a target geographical location. This teaches or suggests the limitation in that the system and method would determine suitability and/or desirability based on appraising the real estate information of the known prospective residence, wherein calculating distances and/or travel times to geo-locations suggests the geo-location data (i.e., address, GPS coordinates, etc.) of the prospective residence is known. The Examiner notes this interpretation corresponds to the disclosure of the instant specification, which states, “the target geographical location refers to a location of the real estate information to be appraised,” (0046).
	Regarding motivation and rationale, Raymond discloses:
	[In looking for a prospective new home, whether for purchase or for rent/lease, homeseekers typically take into account a number of different attributes about the prospective properties and neighborhoods/areas…location relative to work, family, friends, shopping, dining, etc., as well as opinions and/or factors relating to family, friends, coworkers, enemies, celebrities, etc. (collectively, "friends") (0010); Currently available home listings services and user interfaces, however, do not take into account (e.g., in customized user profiles) the number of different attributes about the prospective properties and neighborhoods/areas (0011); there is a need for more robust and scalable solutions for facilitating prospective residence searches for prospective homeseekers and for generating user profiles for home-related and/or non-home-related purposes (0012)]
	acquiring all configuration information [information associated with exogenous factors associated with the target geographical location] within a preset range around the target geographical location; 
	[a plurality of endogenous and/or exogenous factors to determine the suitability of a prospective residence, including price and factors relating to proximity of the property to something or someone else (0068); "Exogenous" factors of the prospective home might refer to properties or characteristics of the prospective home's surroundings, including, without limitation, crime rate of neighborhood, cleanliness of neighborhood, demographics of neighbors, quality of schools nearby and/or in the school district, distance to mass transit stop, distance to parks, shopping and amenities within walking distance, and/or the like (0043); Home seekers require that homes provide values acceptable to them in one or more of the following main areas: (1) Desired price/cost of ownership or use; (2) Basic housing needs/wants; (3) Investment factors; (4) Psychological factors; (5) Proximity factors; (6) Inclusion in a defined area; and (7) Heritage factors (0057); Inclusion in a defined area might include inclusion in a defined political, jurisdictional, incorporated, and/or government-designated area, which might be for voting, membership, and/or prestige purposes. Such areas might include, but are not limited to, towns, cities, or other municipalities; school districts; congressional district, city council zone, or other political subdivision; zip or postal code; and/or the like (0063); Proximity factors might comprise proximity to people and/or places including, without limitation, friends, family members, and other persons; workplace or vocational locations; recreational facilities; geological features (e.g., ocean, beaches, mountains, lakes, rivers, and/or the like); historical features (e.g., notable buildings, battlefields, and/or other landmarks); desirable schools and/or school district membership; public transit access; freeway access; access to shopping, dining, exercise, and/or other convenience or avocational facilities (including number, type, quality, and distance thereof); fire, police, and/or medical services (including responsiveness thereof); and/or the like (0062); retrieve home data from databases (0176, Fig. 1); connecting to external services in order to provide this data (0099); When this match is calculated between a user and multiple residential properties, these results may be presented in a rank-ordered display, in which the items displayed most prominently are more likely to suit the user's preferences than items displayed less prominently (0066)]
	The Examiner asserts that home seekers providing acceptable values for prospective home’s surrounding being the inclusion in a defined area teaches a preset range. Additionally, the Examiner asserts that a user setting a distance associated with a proximity factor (i.e., a user setting an acceptable distance to friends, family, work, desirable schools, public transit access, shopping, dining, fire, police, medical services, etc. teaches a preset range around the target location. The system calculating a match and displaying the results teaches acquiring all configuration information [information associated with exogenous factors associated with the target geographical location] within a preset range around the target geographical location in that the information is acquired in order to calculate a match and provide the results.	
	determining a score corresponding to each piece of configuration information [determining a score corresponding to the exogenous factors associated with the target geographical location]
	[generating the list of potential homes comprises generating a composite score for each of the potential homes, the composite score being a weighted score derived from a plurality of the homeseeker criteria (claim 4, 0021); In some cases, the criteria and/or attributes may have different weights (0020); a composite score might be determined by combining weighted scores from one or more of the techniques discussed above, or from each of the techniques discussed above (0087; see also 0091, 0180, 0181 discussing an additive score based on different scores for each of a plurality of proximity factors based on the distance from a prospective residence and each proximity factor); that potential home can be scored in terms of social locational desirability for that user; this score can help the user gauge an important dimension of the overall desirability of the prospective home (0090)] 
	[accounting for] a preset scoring standard; 
	[Any residential real estate property can be characterized on a plurality of dimensions, which describe its ability to deliver benefits sought by homeseekers--for instance, "luxury," "suitability for entertaining," "school quality," and so forth (0124); characteristics can be mapped to needs that can be delivered by housing choices. For instance, "status seeking" prospective homeseekers will have a high need for "luxury"; frequent fine diners will have a high need for a home in close proximity to white tablecloth restaurants (0103); By comparing the vector of benefits of a prospective home to the vector of needs of a prospective buyer, using the likely suitability of that home for the buyer can be determined (0104); the relevant proximity might be to a school or where the location indicates membership in a school district. In some instances, one of the factors might relate to the property being within a particular area, which might be a school district. In some cases, the school or school district in question might be rated by an agency, individual, or other entity that has a practice of rating schools or school districts. The scale in question may be one of overall desirability or may be specific to a single attribute of the school or school district (0084); the relevant proximity might be to public transit access (including, without limitation, bus, tram, train, ferry, or subway, etc.), to freeway access, to a shopping, dining, exercise, or other convenience or avocational facility, and/or the like. The relevant facility, in some cases, might be one in which the user has a demonstrated interest, one in which the user may be expected to have an interest based on the user's profile, one in which the user may be expected to have an interest based on demographic profile information, one which is highly rated by a rating system which incorporates rating information from users, and/or the like (0086)] This teaches attributes may be associated with a score or rating on a scale associated with , "luxury," "suitability for entertaining," "school quality," or the like.
	This teaches or suggests identifying dimensions associated with factors/attributes, including any applicable rating and scale associated with a particular factor/attribute, and accounting for ratings associated with a particular factor/attribute in determining a score for the corresponding factor/attribute in order to determine the suitability of a prospective residence. For example, applying this disclosure of Raymond with the disclosure of Raymond cited with respect to previous limitations, the mathematical model for determining suitability of a prospective residence evaluates all factors as related to the price of a prospective residence. If a user profile indicates a preference of being within a certain distance of a school, the system would identify the rating and scale associated with a school within the specified distance, and, in determining a score associated with the school, the score for the school [the factor/attribute] accounts for the rating associated with the school as well as the distance of the school from the prospective residence (target location). By accounting for the rating of the school as well as the distance of the school from the prospective residence in determining the factor/attribute score associated with the school, when each individual factor/attribute score is used to generate a composite score, the composite score accounts for the influence of the rating of the school as well as the distance from the prospective residence. This teaches the broadest reasonable interpretation of the limitation as a whole. Additionally, this teaches the limitations of claim 5, which further restricts the scope of this limitation [determining a score corresponding to each piece of configuration information according to a preset scoring standard], which indicates the disclosure teaches a species of the limitation. Additionally, the disclosure of Raymond is substantially similar to disclosure in the instant specification of (emphasis added), “obtain the scoring standard corresponding to each piece of configuration information, because that different classes of the configuration information have different scoring standards. For example, schools are scored according to the rankings thereof, hospitals are scored according to the grades thereof, and supermarkets are scored according to the scales thereof,” (0088), and teaches the functional intent described by the instant specification of (emphasis added), “[b]y setting the scoring standard, the influence extent of the configuration information to the real estate price is quantified, so that the real estate price can be subsequently evaluated according to the score determined,” (0090).
	obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location [obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to the exogenous factors associated with the target geographical location and the target geographical location]; and  
	While Raymond teaches that attributes may have individual scores and individual weights derived from homeseeker criteria (0020-0021, 0171; see also 0026-0027), Raymond also discloses that individual attribute scores may also be weighted based on proximity to the prospective residence (0091, 0181), and notes that by comparing the vector of benefits of a prospective home to the vector of needs of a prospective buyer, using well-known information retrieval techniques, the likely suitability of that home for the buyer can be determined (0104). This teaches the broadest reasonable interpretation of the limitation in that, as described by Raymond, in addition to each attribute score being weighted based on homeseeker criteria, each attribute score is also weighted based on proximity to the prospective residence, which results in the influence of the attribute score not only being based on homeseeker criteria, but also based on a proximity weighting, wherein each attribute a coefficient factor related to distance is provided for each piece of configuration information, and the score obtained is standardized uniformly by multiplying with the coefficient factor (0052) in that the “proximity weighting” of Raymond may be interpreted as the “coefficient factor” referenced in the specification.
	determining an appraised price of a real estate corresponding to the target geographical location by using a real estate price appraisal model according to the standardized eigenvalue.
	While the limitation above may be obvious to one of ordinary skill in the art in view of the disclosure of Raymond referenced above in view of the further disclosure by Raymond of determining suitability of a prospective residence evaluates all factors as related to the price of a prospective residence (0057-0058, 0068), that the method comprises a mathematical model to predict future resale value over one or more time periods, factors relating to a predicted ability or lack of ability to obtain future loans on a property, and a mathematical model taking into account the current property status (0068), and, “[b]ecause use of these data sources and communications facilities requires, and results in, the creation of models of residential real estate preferences, the system can also be used to assess residential real estate products in terms of their sales potential,” (0099), in order to expedite compact prosecution, the Examiner notes that Raymond does not appear to explicitly recite determining an appraised price of a prospective residence.
obtaining a standardized eigenvalue,” while the Examiner asserts that the scope of, “obtaining a standardized eigenvalue,” is defined by the following language of, “by projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location,” and Raymond teaches the broadest reasonable interpretation of obtaining a standardized value, and teaches obtaining a standardized value as described by the instant specification, in order to advance compact prosecution, the Examiner notes Raymond does not explicitly recite obtaining an eigenvalue.
	Additionally, while Raymond teaches, determining a score corresponding to each piece of configuration information [accounting for] a preset scoring standard, Raymond does not appear to explicitly recite determining a score according to a preset scoring standard in that, while Raymond teaches accounting for a preset scoring standard, such as a school rating, in determining a score, Raymond does not explicitly disclose determining a score [for an attribute/factor] according to a preset scoring standard (i.e., converting the rating associated with a preset scoring standard into a score according to a preset scoring standard).
	In summary, Raymond teaches: tools and techniques for determining the suitability of a prospective residence, predictive models, and mathematical models; starting with a known prospective residence and homeseeker criteria [attributes/factors]; connecting to external services or databases to retrieve relevant property data within a defined area; determining a score for each attribute/factor accounting for a preset scoring standard; obtaining a standardized value for each score by weighting individual 
	Raymond does not appear to explicitly recite the element of an eigenvalue as related to the attribute/factor, Raymond does not appear to explicitly recite the element of determining an appraisal price, and Raymond does not appear to explicitly recite the element of determining a score [corresponding to the attribute/factor] according to a preset scoring standard in the context of determining a score corresponding to an attribute according to a non-numerical preset scoring standard.
	However, regarding Raymond not explicitly reciting the element of an eigenvalue associated with the attribute/factor and not explicitly reciting determining an appraisal value, the Examiner introduces Showalter. Showalter also teaches a preset standard as related to factors/attributes associated with a model.
	Showalter — which is directed to a system and method for data analytics to optimize or predict a value for a loan — discloses (note the portion in italics is what has not been explicitly addressed):
	obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location; and 
	[The metrics may be used to calculate other values. The metrics, other values, or both are input to the model as a feature vector. For example, component scores, model development factors and metrics are calculated from metrics (0096); Using a principle components analysis, the Eigen value associated with the metrics for each factor is determined. The factors providing a higher Eigen value are selected as the factors to be used for clustering. Each factor contributes a different variance (0129); Input feature information (metrics or metrics calculated from metrics) may be normalized. For example, property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values (0087)]
	determining an appraised price of a real estate corresponding to the target geographical location by using a real estate price appraisal model according to the standardized eigenvalue.
	[automated workflows are provided to assist a user in generating a prediction of asset value (0046); the property information, the loan information, and the real estate market information is in the form of metrics. Each metrics is a variable. Any number of metrics may be provided for any type of information (0068); The processor 12 calculates the property factors from property information… In one embodiment, the property factors include property value (0114); The property value factor contains metrics that relate to the value of the property, as determined by market factors. For example, the most likely sales price (e.g., AVM), $ per square foot, and size are included (0115); a model predicting sale value (0072); the property axis takes factors such as appreciation rate, equity, CLTV and value/price and morphs that into one dimension called "Property Value." (0142); Input feature information (metrics or metrics calculated from metrics) may be normalized. For example, property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values (0087)]
	Showalter teaches determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors.
	Additionally, while Showalter was not introduced to teach, “determining a score corresponding to each piece of configuration information according to a preset scoring standard,” in the context of the limitation, the Examiner notes Showalter teaches a numerical value of an attribute based on a scale of 1 to 100 (0161, Table 6). 
	Raymond teaches a system and method for techniques for determining suitability and/or desirability of a prospective residence for a user. Showalter teaches a system and method for data analytics to optimize or predict a value for a loan.
	The difference between Raymond and Showalter is that Raymond does not appear to explicitly recite the element of an eigenvalue as related to the attribute/factor and determining an appraisal price.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Showalter to Raymond would simply incorporate the known methods for determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors, and a numeric attribute value based on a scale as taught by Showalter, with the system and method for techniques for Raymond in order to generate a prediction of an asset value based on normalized property metrics and market factors (Showalter 0046, 0087, 0115).
 	Since the functionalities of the elements in Showalter and Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors, and a numeric attribute value based on a scale (as taught by Showalter) with the system and method for generating a patent evaluation model (as taught by Raymond) in order to generate a prediction of an asset value based on normalized property metrics and market factors.
	The combination of Raymond and Showalter does not appear to explicitly recite determining a score [corresponding to the attribute/factor] according to a preset scoring standard.
	However, regarding determining a score [corresponding to the attribute/factor] according to a preset scoring standard, the Examiner introduces Education Commission of the States.
	Education Commission of the States — which is directed to grading schools — discloses (note the portion in italics is what has not been addressed):
determining a score corresponding to each piece of configuration information according to a preset scoring standard;
	Education Commission of the States teaches creating school accountability systems, or “report cards” that are transparent and effective (pg. 3). State leaders are striving to increase transparency about how well their public schools are educating children. The result is an increase in the information about schools’ challenges and successes being shared with their communities through annual reports, often in the form of “report cards.” This wave of accountability makes it important — now more than ever — to analyze which measures best signal the quality of schools and how that information is effectively shared and used to improve performance…. Valid metrics are necessary if policymakers are to implement meaningful school ranking systems and, subsequently, school improvement plans that parents and others can trust (pg. 4); Weights and proportions matter. States can measure carefully selected indicators of quality but if the indicators are weighted incorrectly — at least, according to some observers — the result can be a grade or rating that some members of the public see as inaccurate and, worse, intentionally so (pg. 6). Common complaints included metrics, weights, measures, and formulas not accurately reflecting school performance, and composite scores being seen as less transparent and nuanced than separate indicators (pg. 6). Creating a robust, valid and easy-to-understand report card is harder than it sounds (pg. 6); school grades are calculated by converting old calculations and the old scale for elementary school, middle school, high school, and combination school to a new scale and new calculations (pg. 7). grading schools may comprise letter grades A, B, C, D, and F with a corresponding numerical score range (pg. 7)]

	As related to the instant limitations, while an elementary school, middle school, or high school may have a letter grade rating, applying the disclosure of Education Commission of the States results in converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score, with the particular example of converting a preset scoring standard of a letter grade into a preset scoring standard with a scale of 1 to 100. Applying this to the disclosure of Raymond results in the quality of the school being reflected in the attribute value of the school. Additionally, this corresponds with the disclosure of Showalter as related to a numerical value of an attribute based on a scale of 1 to 100.	The difference between the combination of Raymond and Showalter and Education Commission of the States is that the combination of Raymond and Showalter does not appear to explicitly recite determining a score [corresponding to the attribute/factor] according to a preset scoring standard in the context of determining a score corresponding to an attribute according to a non-numerical preset scoring standard.
	Raymond teaches a system and method for techniques for determining suitability and/or desirability of a prospective residence for a user. Showalter teaches a Education Commission of the States teaches to grading schools. 
	Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned in that both Raymond and Showalter are directed to evaluating property characteristics to find a suitable home and predict a value for a loan. The disclosure of Education Commission of the States is pertinent in that it provides a means to enhance property data by accounting for the quality of a school by converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score. 
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Education Commission of the States to the combination of Showalter and Raymond would simply incorporate the known method of converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score as taught by Education Commission of the States and the known methods for determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors, and a numeric attribute value based on a scale as taught by Showalter, with the system and method for techniques for determining suitability and/or desirability of a prospective residence for a user as taught by Raymond in order to increase transparency and provide valid metrics related to rating the quality of schools (Education Commission of the States pg. 4) and generate a prediction of an asset value based on normalized property metrics and market factors (Showalter 0046, 0087, 0115).
 	Since the functionalities of the elements in Education Commission of the States, Showalter, and Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score (as taught by Education Commission of the States) and the features of determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors, and a numeric attribute value based on a scale (as taught by Showalter) with the system and method for generating a patent evaluation model (as taught by Raymond) in order to increase transparency and provide valid metrics related to rating the quality of schools and generate a prediction of an asset value based on normalized property metrics and market factors.

	Regarding claims 2, 12, and 17, the combination of Raymond, Showalter, and Education Commission of the States teaches the limitations of claims 1, 11, and 16.
	Raymond further discloses: 
before acquiring a target geographical location corresponding to real estate information to be appraised, further comprising: 
	establishing an initialized real estate price appraisal model; 
	[The processor 12 creates a model, applies the model, or both creates and applies the model. At least a portion of the model is trained from data. The model may be influenced or structured by manual programming (0071); The training, learning, or development of the model occurs at a developer's facility (0088)] The developer establishes an initialized model, or the processor may create an initialized model.
	determining corresponding model parameters by training the initialized real estate price appraisal model according to collected prices of real estate and configuration information around the real estate; and 
	obtaining the real estate price appraisal model according to the model parameters determined.
	[In one embodiment, the model is a machine-learned model or classifier. For example, a model predicting net present value, borrower cluster, first lien default, sale value, treatment result, and/or other outcome is machine trained. Any machine-learning algorithm or approach may be used. For example, the matrix is learned by a machine from training data in a supervised or unsupervised manner. In one embodiment, a combination of both supervised and unsupervised is used. For example, clustering is learned using an unsupervised method and hazard functions for predicting an outcome are learned using a supervised method (0072; see also 0041, 0046, 0050, 0073); Input feature information (metrics or metrics calculated from metrics) may be normalized. For example, property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values (0087); Values for the available variables of the model are input into the model or models. The information may be input according to requirements, such as inputting values in specific units. Alternatively, raw data is input, and the model includes preprocessing to derive the values used to train the model. (0089)]
	As described by Showalter, the developer may create an initialized model or the processor may create an initialized model. The model is a machine-trained model or classifier using a machine-learning algorithm. The matrix is learned by a machine from training data in a supervised or unsupervised manner. The model includes preprocessing to derive the values used to train the model based on the input of raw data. Property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values. This teaches determining corresponding model parameters by training the initialized real estate price appraisal model according to collected prices of real estate and configuration information around the real estate, which results in obtaining the real estate price appraisal model according to the model parameters determined.
	The motivation and rationale referenced in discussing claims 1, 11, and 16 applies here, as well.
	
	Regarding claims 4, 14 and 19, the combination of Raymond, Showalter, and Education Commission of the States teaches the limitations of claims 1, 11, and 16.
	Showalter further discloses: 
wherein determining an appraised price of a real estate corresponding to the target geographical location by using a real estate price appraisal model according to the standardized eigenvalue comprises: 
	The limitation above is taught by addressing independent claim 1.
	classifying the configuration information according to attribute information of the configuration information, and 
	[The property value factor contains metrics that relate to the value of the property, as determined by market factors. For example, the most likely sales price (e.g., AVM), $ per square foot, and size are included (0115); determining at least eight property metrics about a property and classification according to metrics (0013); a cluster model comprising an unsupervised machine-learned classifier (0009, claim 1); property factors derived from property characteristics and real estate market information may include one or more metrics for input as a feature vector for the classifying (0214)]
	determining a standardized eigenvalue corresponding to each class of configuration information; and 
	[The metrics may be used to calculate other values. The metrics, other values, or both are input to the model as a feature vector. For example, component scores, model development factors and metrics are calculated from metrics (0096); Using a principle components analysis, the Eigen value associated with the metrics for each factor is determined. The factors providing a higher Eigen value are selected as the factors to be used for clustering. Each factor contributes a different variance (0129); Input feature information (metrics or metrics calculated from metrics) may be normalized. For example, property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values (0087)]
	determining the appraised price of the real estate corresponding to the target geographical location by substituting the standardized eigenvalue determined corresponding to each class of configuration information into the real estate price appraisal model.
	[automated workflows are provided to assist a user in generating a prediction of asset value (0046); the property information, the loan information, and the real estate market information is in the form of metrics. Each metrics is a variable. Any number of metrics may be provided for any type of information (0068); The processor 12 calculates the property factors from property information… In one embodiment, the property factors include property value (0114); The property value factor contains metrics that relate to the value of the property, as determined by market factors. For example, the most likely sales price (e.g., AVM), $ per square foot, and size are included (0115); a model predicting sale value (0072); the property axis takes factors such as appreciation rate, equity, CLTV and value/price and morphs that into one dimension called "Property Value." (0142); Input feature information (metrics or metrics calculated from metrics) may be normalized. For example, property values are normalized by real estate market information. The model is trained based on normalized values or non-normalized values (0087)]
	The Examiner notes the claim limitations comprise a duplication of parts (i.e., a repetition of steps) as related to the substantially similar claim 1 limitations of obtaining See MPEP 2144.04).
	The motivation and rationale referenced in discussing claims 1, 11, and 16 applies here, as well.

	Regarding claims 5, 15 and 20, the combination of Raymond, Showalter, and Education Commission of the States teaches the limitations of claims 1, 11, and 16.
	Raymond further discloses: 
	wherein determining a score corresponding to each piece of configuration information according to a preset scoring standard comprises steps of: 
	acquiring attribute information corresponding to each piece of configuration information; 
	[Examples of attributes might include, but are not limited to, an estimated total monthly cost of the available home; an estimated total cost of ownership of the available home; nearby schools and information about these schools; proximity to public transit access; proximity to freeway access; proximity to shopping, dining, exercise, recreation, or other convenience or avocational facilities; proximity to homeseeker's workplace or vocational facilities; location of the property within a specific geographical, geological, political, and/or historical area; location of the property proximate to people associated with the homeseeker (e.g., family members/relatives, friends, co-workers, former/current classmates, enemies, frenemies, social media "friend," acquaintance, and/or the like) or to people the homeseeker features and/or reputation of the neighborhood to which the property belongs; and/or the like (0156); Housing needs profiles might include, without limitation, requirements or preferences for type of housing, neighborhood character, school quality, access to transit, access to shopping, proximity to parks, proximity to entertainment, ease of shopping, types of nearby commercial establishments, etc. (0143)
	acquiring the scoring standard according to the attribute information; and 
	[Any residential real estate property can be characterized on a plurality of dimensions, which describe its ability to deliver benefits sought by homeseekers--for instance, "luxury," "suitability for entertaining," "school quality," and so forth (0102); the school or school district in question might be rated by an agency, individual, or other entity that has a practice of rating schools or school districts. The scale in question may be one of overall desirability or may be specific to a single attribute of the school or school district (0084)]
	determining the score corresponding to the configuration information according to the scoring standard.	[generating the list of potential homes comprises generating a composite score for each of the potential homes, the composite score being a weighted score derived from a plurality of the homeseeker criteria (claim 4, 0021); In some cases, the criteria and/or attributes may have different weights (0020); a composite score might be determined by combining weighted scores from one or more of the techniques discussed above, or from each of the techniques discussed above (0087; see also 0091, 0180, 0181 discussing an additive score based on different scores for each of a plurality of proximity factors based on the distance from a prospective residence and each proximity factor); that potential home can be scored in terms of social locational desirability for that user; this score can help the user gauge an important dimension of the overall desirability of the prospective home (0090)] 
	The Examiner notes the discussion of claim 1 applies here, as well, particularly with regards to applying the teaching of Education Commission of the States to the combination of Raymond and Showalter as related to converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score, with the particular example of converting a preset scoring standard of a letter grade into a preset scoring standard with a scale of 1 to 100. The discussion of the substantially similar limitation of claim 1 for determining a score corresponding to each piece of configuration information according to a preset scoring standard addresses acquiring attribute information corresponding to each piece of configuration information, and acquiring the scoring standard according to the attribute information; and determining the score corresponding to the configuration information according to the scoring standard (i.e., information about a school is acquired, including location information and a school rating, the school rating is converted to a numerical value to determine a score according to the scoring standard).
	The motivation and rationale referenced in discussing claims 1, 11, and 16 applies here, as well.

Claims 3, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond, in view of Showalter, in view of Education Commission of the States, and further in view of Hara, Scalable Methods to Collect and Visualize Sidewalk Accessibility Data for People With Mobility Impairments, 2016 (hereinafter, “Hara”).	Regarding claims 3, 13, and 18, the combination of Raymond, Showalter, and Education Commission of the States teaches the limitations of claims 1, 11, and 16.
	wherein obtaining a standardized eigenvalue by projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location comprises: 
	calculating the distance between the facility corresponding to each piece of configuration information and the target geographical location; and 
	The Examiner notes the limitation above was addressed in addressing the substantially similar limitation of claim 1 of, “projecting the score determined according to a distance between a facility corresponding to each piece of configuration information and the target geographical location,” in that projecting the score was based on calculating the distance.
	obtaining the standardized eigenvalue by […] project the score determined according to the distance between the facility corresponding to each piece of configuration information and the target geographical location.
	The Examiner notes the limitation above was addressed in addressing the substantially similar limitation of claim 1.
Raymond, Showalter, and Education Commission of the States does not appear to explicitly recite the additional element added by claim 3 of, “using a sigmoid function.”
	However, Hara — which is directed to collecting data about accessibility attributes of neighborhood features, restaurants, hotels, public transportation, and the like — discloses (note the portion in italics is what has not been addressed):
	obtaining the standardized eigenvalue by using a sigmoid function to project the score determined according to the distance between the facility corresponding to each piece of configuration information and the target geographical location
	[We design Access Scores, abstract quantitative measures of the built environment accessibility levels. Access Scores are computed with the processed street-level accessibility data. As this is the first work that uses a large geographical data to quantify accessibility, we introduce two simple computational methods to quantify per-street and per-neighborhood Access Scores—Access Score: Street and Access Score: Neighborhood. Both scores have ranges between [0, 1], where 0 represents inaccessible and 1 represents accessible. Access Score: Street (ASstreet) models the accessibility level of a given street. Inaccessible streets with many accessibility problems should be scored low, and vice versa. To reflect this heuristics, we count the number of accessibility features along the streets…We then take a dot product of the accessibility feature vector and a user-provided significance vector (𝒘𝒔), a vector that represents the importance of each accessibility feature type. Each element of the significance vector has a value between 0 and 1…Because the range of the dot product could be anywhere between (−∞, ∞), we map it to (0, 1) using a sigmoid function… For example, with a significance vector (Curb Ramp, No Curb Ramp, Obstacle, Surface Problem) = (1.0, -1.0, -1.0, -1.0) and accessibility feature vector (6, 5, 0, 1), the resulting Access Score is 0.27. This reflects the fact that the street is less accessible due to the multiple missing curb ramps and a surface problem (pdf pg. 191)]
	The disclosure of Hara as related to computing scores between 0 to 1 related to attributes of neighborhoods, restaurants, hotels, public transportation, etc. and applying a weighting coefficient or sigmoid function associated with an accessibility feature vector and a significance vector is substantially similar to the example in the instant specification wherein attributes associated with a geographical location were scored between 0 to 1 and a weighting coefficient was applied the score obtained is standardized uniformly by multiplying with the coefficient factor, so that an influence weight of each piece of configuration information is determined more accurately in the subsequent steps (see specification at 0052-0053).
	Hara teaches scalable methods for remotely collecting data about street-level accessibility, such as locating curb ramps by tagging Street View images by combining computer vision-based object detection algorithms with crowdsourcing-based manual image labeling. These tools could change the way people view how friendly their neighborhoods are to mobility impaired people, transform the way they choose where to live, how governments plan and execute constructions and alteration of urban accessibility features, and could even influence the property values just like technologies to assess walkability of neighborhoods could influence real estate values (pdf pgs. 23-24). Web applications may focus on collecting general neighborhood accessibility of facilities (e.g., presence of accessible entrances at restaurants) (pdf pgs. 43-44). Accessibility barriers for subway stations may impact travel decisions, and decisions on where to stay/live depend on accessibility (pdf pg. 69). Websites of hotels, restaurants, and other business facilities may provide accessibility information (pdf pg. 71). Tools may provide advanced search options to search and filter places, such as for hotel accommodations, based on accessibility attributes (pdf pg. 76). Accessible transportation for other (e.g., paratransit, accessible buses) is a prominent accessibility attribute (pdf pg. 68). The top three most desired features were providing detailed descriptions, accessibility-aware routing, and top-down mapbased views of street-level accessibility (pdf pg. 79). Similar to Apple or Google Maps, these probes allow the user to enter a start and end location and view suggested routes. In our designs, however, the shortest path is visualized as well as the shortest accessible path (pdf pg. 85). A website akin to walkscore.com could then visualize the accessibility of that neighborhood using heatmaps and also calculate accessible pedestrian routes (pdf pgs. 168-169). 
	The Examiner notes the instant invention states (emphasis added), “[t]he configuration information includes life factors affecting the real estate price, such as schools, hospitals, markets, transportations, scenic spots, hotels, and so on,” (0048), and, “[s]ince the configuration information around the real estate is all used to improve life quality of people, it can be hypothesized that the coefficient factor of each piece of configuration information is positively correlated with the real estate price,” (0060). Hara teaches collecting general neighborhood information or information about e.g., presence of accessible entrances at restaurants) (pdf pgs. 43-44), and notes accessibility barriers for subway stations may impact travel decisions, and decisions on where to stay/live depend on accessibility (pdf pg. 69).
	Hara is in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned in that, like the instant application, Hara notes that tools for collecting data about accessibility attributes of neighborhood features, restaurants, hotels, public transportation, and the like may transform the way people choose where to live and influence property values (pdf pgs. 23-24). While the instant application focuses on accounting for the distance between a target geographical location (a subject property) and life factors (i.e., markets, transportation, hotels, etc.), As such, while the instant application accounts for the distance between a subject property and, “life factors affecting the real estate price, such as schools, hospitals, markets, transportations, scenic spots, hotels, and so on,” (see instant specification 0048) Hara teaches accessibility-aware routing and top-down mapbased views of street-level accessibility (pdf pg. 79), and notes that the shortest path is visualized as well as the shortest accessible path (pdf pg. 85).
	The difference between the combination of Raymond, Showalter, and Education Commission of the States and Hara is that the combination of Raymond, Showalter, and Education Commission of the States does not appear to explicitly recite the use of a sigmoid function.
	Raymond teaches a system and method for techniques for determining suitability and/or desirability of a prospective residence for a user. Showalter teaches a system and method for data analytics to optimize or predict a value for a loan. Education Commission of the States teaches to grading schools. Hara teaches collecting data about accessibility attributes of neighborhood features, restaurants, hotels, public transportation, and the like.
	Each of the cited prior art are in the field of Appellant’s endeavor and/or are reasonably pertinent to the particular problem with which Appellant was concerned in that both Raymond and Showalter are directed to evaluating property characteristics to find a suitable home and predict a value for a loan. The disclosure of Education Commission of the States is pertinent in that it provides a means to enhance property data by accounting for the quality of a school by converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score. The disclosure of Hara is pertinent in that the distance between a subject property and a life factor affecting the real estate price may not be based on the shortest path, but on the shortest accessible path.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the teaching of Hara to the combination of Raymond, Showalter, and Education Commission of the States would simply incorporate the known methods of collecting accessibility attributes associated with neighborhoods and life factors affecting the real estate price, applying a sigmoid function to accessibility feature vectors, and identifying both the shortest path and the shortest accessible path between a subject property and life factors affecting the real estate price as taught by Hara and the known method of converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score as taught by Education Commission of the States and the known methods for determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model as a feature vector, and determining the value of a property based on property factors and market factors, and a numeric attribute value based on a scale as taught by Showalter, with the system and method for techniques for determining suitability and/or desirability of a prospective residence for a user as taught by Raymond in order to transform the way people choose where to live, how governments plan and execute constructions and alteration of urban accessibility features, and influence property values (Hara pdf pgs. 23-24).
 	Since the functionalities of the elements in Education Commission of the States, Showalter, and Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of collecting accessibility attributes associated with neighborhoods and life factors affecting the real estate price, applying a sigmoid function to accessibility feature vectors, and identifying both the shortest path and the shortest accessible path between a subject property and life factors affecting the real estate price (as taught by Hara), the feature of converting a rating under a letter grade preset scoring standard into a numerical preset scoring standard and a corresponding numerical score (as taught by Education Commission of the States) and the features of determining the Eigen value associated with the metrics for each factor, normalizing metrics, metrics and other values input to the model Showalter) with the system and method for generating a patent evaluation model (as taught by Raymond) in order to transform the way people choose where to live, how governments plan and execute constructions and alteration of urban accessibility features, and influence property values.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Robbins, US Patent Application Publication 20010039506, teaches automated real estate valuation.
Harrison, US Patent Application Publication 20030220734, teaches a land software tool.
Fujiwara, US Patent Application Publication 20040012506, teaches an information display system for displaying specified location.
Harrison, US Patent Application Publication 20060197763, teaches document geospatial shape tagging, searching, archiving, and retrieval software.
Lee, US Patent Application Publication 20080133554, teaches storing multipurpose geographic information.
Miles, US Patent Application Publication 20080288312, teaches generating sufficiently sized, relatively homogeneous segments of real property transactions by clustering base geographical units.
Florance, US Patent Application Publication 20090132316, teaches associating aerial images, map features, and information.
Birdwell, US Patent Application Publication 20100332475, teaches predicting object properties and events using similarity-based information retrieval and modeling.
Berry, US Patent Application Publication 20120203771, teaches ranking and displaying appraiser-chosen properties against model-chosen properties.
Wierks, US Patent Application Publication 20120303536, teaches property complexity scoring.
Herder, US Patent Application Publication 20120323798, teaches valuation of properties bordering specified geographic features.
McDaniel, US Patent Application Publication 20140058961, teaches predicting real estate and other transactions.
Kitts, US Patent Application Publication 20140100947, teaches target-weight landscape creation.
Takamatsu, US Patent Application Publication 20170357984, teaches real estate information processing.
Livingston, US Patent Application Publication 20100042563, teaches discovering mixtures of models within data and probabilistic classification of data.
Krishnamoorthi, US Patent Application Publication 20150213325, teaches incremental learning for dynamic featured database management.
Cheetham, US Patent 6115694, teaches validating specified prices on real property.
Khedkar, US Patent 6609118, teaches automated property valuation.
Kase, US Patent 7088363, teaches a storage method of substantial data integrating shape and physical properties.
Cranshaw, US Patent 9846887, teaches discovering neighborhood clusters and uses.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LANCE WILLIAM. WHITE
Examiner
Art Unit 3689



/LANCE WILLIAM WHITE/Examiner, Art Unit 3689                                                                                                                                                                                                        a